Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the reply of 12/20/2021, Applicant selected group I, drawn to semiconductor device packages.  However, this application contains claims directed to patentably distinct species and not all claims are generic.  This application contains claims directed to the following patentably distinct species having features claimed from a top view:
species 1. The invention directed to the first embodiment disclosed in Fig. 1, paragraph [0021]. 
species 2. The invention directed to the second embodiment disclosed in Fig. 10, paragraph [0075-0081]. 
species 3. The invention directed to the third embodiment disclosed in Fig. 11, paragraph [0082].
species 4. The invention directed to the fourth embodiment disclosed in Fig. 12, paragraph [0084].
species 5. The invention directed to the fifth embodiment disclosed in Fig. 13, paragraph [0086].
species 6. The invention directed to the sixth embodiment disclosed in Fig. 14, paragraph [0087].
species 7. The invention directed to the seventh embodiment disclosed in Fig. 15, paragraph [0088].
species 8. The invention directed to the eighth embodiment disclosed in Fig. 16, paragraph [0089].

In addition, this application contains claims directed to the following patentably distinct species having features claimed from a cross-sectional view:

species 10. The invention directed to the tenth embodiment disclosed in Fig. 17, paragraph [0092].
species 11. The invention directed to the eleventh embodiment disclosed in Fig. 18, paragraph [0094].
species 12. The invention directed to the twelfth embodiment disclosed in Fig. 19, paragraph [0095].

The species are independent or distinct because these different embodiments are mutually exclusive from each other. Among species 1-8, species 1-2 and 5-8 require the first memory stack and the second memory stack being disposed symmetrically with respect to the logic chip while being disposed in parallel; species 1-5 requires a square recess shape in a top view; species 1-4 and 6-8 require more than one logic chip, while species 5 requires only one logic chip; species 2 requires stiffening chips; species 3 requires a first logic chip disposed at a left upper side and a second logic chip disposed at a right lower side; species 6 requires recess areas having a triangular shape; species 7 requires recess areas having one curved line; species 8 requires the at least one recess area including the plurality of edges. 
Among species 9-12, species 10 and 12 require a plurality of sub-areas having different heights; species 9 and 10 require a vertical recess sidewall while species 11 and 12 require an inclined recess sidewall.  
In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed top view species and a single disclosed cross-sectional view species, or a single grouping of patentably indistinct species, for 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the prior art applicable to one invention would not likely be applicable to another invention.
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THS/
Examiner, AU 2817

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822